Citation Nr: 1232171	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

This matter was previously before the Board in July 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that he is unemployable due to his service-connected disabilities.  The Veteran is service-connected for lumbar disc disease with L5-S1 laminectomy and fusion, and S1 distribution decreased sensation of the left lower extremity.  The Veteran's combined evaluation for compensation is 50 percent, effective from March 2003.  

In its July 2011 remand, the Board directed that the Veteran be scheduled for a general medical examination to obtain an opinion as to whether the Veteran is at least as likely as not precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities considered in combination.  The Veteran underwent a VA examination in August 2011.  The Board finds that the examiner's opinion is inadequate.  In the initial August 2011 examination report, the examiner stated that she was unable to provide an opinion without resort to speculation because a vocational analysis was required, as well as knowledge of the current SGA (substantial gainful activity) levels.  (SGA levels are financial levels used by the Social Security Administration).  The examiner then provided an opinion in November 2011, but merely reported the Veteran's physical limitations as described by the Veteran without citing to her own clinical findings or other clinical findings, and without reference to consideration of the Veteran's prior educational and occupational experiences.  Notably, the examiner did not explain why she could now render an opinion.  

The evidence reflects that the Veteran has had four years of college education, has worked as a bibliographer at a University, as a library supervisor at a University, as a senior library assistant, to include work on a computer, and in the restaurant business.  (See December 1999 VA examination report, St. Joseph's Hospital record dated in June 1997, Bayshore Medical Center record dated n June 1997, and VA Form 21-0571 dated in September 2000.)  

When VA provides a VA examination, it must ensure that the examination and report are adequate.  In the present claim, a supplemental opinion is required to provide an adequate opinion and rationale as to whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not service-connected for total left hip replacement, avascular necrosis of the right hip, left knee torn medial meniscus, degenerative disc disease of the cervical spine, right lower extremity disability, hypertension, right hand disability, right knee disability, and a heart disability.  

In March 2009, the Veteran submitted a VA Form 28-1900, Application for Vocational Rehabilitation.  The Board finds that records from Vocational Rehabilitation, if any, may be useful to the Board in adjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repository and attempt to obtain all Vocational Rehabilitation records, if any, for the Veteran, pursuant to his March 2009 claim for Vocational Rehabilitation.  Associate all received records, if any, with the claims file. 

2.  Thereafter, forward the Veteran's claims folder to the August 2011 examiner or, if unavailable, to another appropriate VA clinician and request that the clinician provide a supplemental opinion.  If the clinician determines that an adequate opinion cannot be provided without an examination, schedule the Veteran for an examination.  

The clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities of lumbar disc disease with L5-S1 laminectomy and fusion, and S1 distribution decreased sensation of the left lower extremity considered in combination, (and only his service-connected disabilities) render the Veteran unable to sustain substantially gainful employment.  The clinician should consider the entire claims file, to include the evidence that the Veteran has four years of college education, and has past work experience as a bibliographer, senior library assistant, library supervisor, and in the restaurant business.  The clinical opinion should be based on the evidence of record, to include the August 2011 findings upon physical examination.  The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

The Veteran should be advised that failure to appear for an examination, if requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

2.  Following completion of the above requested action, readjudicate the issue of entitlement to a TDIU, with consideration of all evidence of record, to include additional evidence received since issuance of the most recent statement of the case in June 2012.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, this claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


